       Case 4:21-cr-00025-RK-CFB Document 24 Filed 02/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

       UNITED STATES OF AMERICA,  )
            Plaintiff,            )                    No. 4:21-CR-00025
                                  )
       vs.                        )
                                  )                    WAIVER OF DETENTION HEARING
       MICHAEL ARTHUR KLINEFELDT, )
           Defendant.             )


       COMES NOW, the Defendant, by and through counsel, and hereby waives his right to a

detention hearing at this time. Counsel states to the court the following:

   1. Counsel has conferred with the Defendant, and the Defendant understands he has the

       right to have a detention hearing.

   2. The Defendant understands that by waiving his right to the hearing at this time, he will be

       detained while awaiting trial.

   3. The Defendant further understands that because he has not had a detention hearing, that

       should he request a hearing in the future, one would be scheduled for him.

   4. Being advised of all of these matters, the Defendant has indicated to counsel that he

       wishes to waive his hearing at this time.

Respectfully submitted the 26th day of February, 2021.


                                        /s/Angela L. Campbell
                                        Angela L. Campbell AT# 0009086
                                        DICKEY, CAMPBELL & SAHAG LAW FIRM, P.L.C.
                                        301 E. Walnut St., Suite 1
                                        Des Moines, Iowa 50309
                                        PHONE: 515.288.5008
                                        FAX: 515.288.5010
                                        E-MAIL: angela@iowajustice.com




                                                   1
Case 4:21-cr-00025-RK-CFB Document 24 Filed 02/26/21 Page 2 of 2




                                                    PROOF OF SERVICE
                                The undersigned hereby certifies that a true copy of the foregoing
                        instrument was served upon each of the attorneys of record, or the parties if
                        unrepresented, at their respective addresses disclosed on the pleadings.

                        By:     _____ U.S. Mail                _____ Fax
                                _____ Courthouse Mail          _____ Hand delivered
                                _____Certified Mail              x Other (electronic)


                       Signature:          /s/Angela L. Campbell

                       Date:               02/26/21




                                    2
